431 U.S. 169 (1977)
PRESSLER, MEMBER, U. S. HOUSE OF REPRESENTATIVES
v.
BLUMENTHAL, SECRETARY OF THE TREASURY, ET AL.
No. 76-1005.
Supreme Court of United States.
Decided May 16, 1977.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
PER CURIAM.
The motion of We the People for leave to file a brief, as amicus curiae, is granted. The motion of James W. Jeffords, et al., for leave to file a brief, as amici curiae, is granted.
Appellant challenges the operation of certain provisions of the Postal Revenue and Federal Salary Act of 1967, 2 U. S. C. §§ 351-361, and of the 1975 Executive Salary Cost-of-Living Adjustment Act, 2 U. S. C. § 31 (1970 ed., Supp. V), relating to increases in salaries paid members of Congress. He asserts that the operation of these Acts violates Art. I, § 1, and § 6, cl. 1 (the Ascertainment Clause), of the Constitution.
On April 4, 1977. Congress passed an amendment to the Postal Revenue and Federal Salary Act. On April 12, the President signed that amendment into law. Pub. L. 95-19, 91 Stat. 45.
It appearing that the amendment to the Postal Revenue and Federal Salary Act will alter materially the scope and perhaps the nature of appellant's suit, the judgment of the District *170 Court is vacated, and the case is remanded to that court for further consideration in the light of the new legislation.
It is so ordered.
MR. JUSTICE STEVENS would affirm the judgment dismissing the complaint.